Order entered August 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00440-CR

                           PATRICK JOEY LARGHER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-31429-P

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file the clerk’s record in this

appeal within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk, and to counsel for all parties.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE